Citation Nr: 0300726	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  01-09 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than January 17, 
1993 for service connection and a grant of a 100 percent 
disability evaluation for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from July 1966 to July 
1969.  This appeal comes before the Board of Veterans' 
Appeals (Board) from an April 2000 rating decision from 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia, which awarded the veteran a 100 
percent rating for PTSD, effective from January 17, 1993.

On appeal the veteran has raised the issues of entitlement 
to service connection for alcoholism secondary to PTSD, 
and for a gastrointestinal disorder secondary to PTSD and 
alcoholism. As these issues are not currently developed 
and certified for appellate review, they are referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's claim for service connection for PTSD 
was denied by a December 1983 rating decision and the 
veteran was notified by letter dated that same month.  
That decision was not appealed.

2.  There is no evidence of a claim of entitlement to 
service connection for PTSD between December 1983 and 
January 17, 1993.    


CONCLUSION OF LAW

The criteria for an effective date earlier than January 
17, 1993, for service connection and a grant of a 100 
percent disability evaluation for PTSD have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7105 (West 1991 & 
West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.400, 
20.200, 20.1103 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a change in the law during the pendancy of 
the veteran's claim.  Under 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002), the obligations of VA with 
respect to the duties to assist and notify a claimant as 
to the information and evidence necessary to substantiate 
a claim for VA  are defined.  The primary implementing 
regulations are published at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2002).  These statutory and regulatory changes 
are liberalizing and are applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The Board notes that the RO has considered this claim 
under the new law.  The  statement of the case provided 
the veteran with the new law, as well other applicable law 
and regulations.  The statement of the case also provided 
notice to the veteran of what the evidence of record 
revealed.  In addition, these documents provided notice 
why the evidence was insufficient to grant the benefit 
sought on appeal.  Furthermore, during a September 2002 
hearing before the undersigned, the veteran was again 
informed of what was necessary to receive the benefit 
sought, and he was provided with the opportunity to 
present testimony and any additional evidence in support 
of his claim.  Thus, the veteran was provided with notice 
of what VA has done with regard to his claim, notice of 
what he could do to help his claim, and notice of why his 
claim was denied by the RO.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the 
veteran what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  Cf. 
Quartuccio v. Principi,16 Vet. App. 183 (2002).

Previous decisions which are final and binding, including 
decisions of service connection and degree of disability, 
will be accepted as correct in the absence of clear and 
unmistakable error.  38 C.F.R. § 3.105(c) (2002).  In the 
case at hand, the veteran has not alleged that there was 
clear and unmistakable error with any prior decision.  It 
is specifically noted that the undersigned asked the 
veteran this specific question during the September 2002 
hearing; however, he did not specify any clear and 
unmistakable error with prior decisions.  

The record indicates that a claim of entitlement to 
service connection for a nervous condition was denied by a 
September 1976 rating decision.  Subsequently, a July 1978 
Board decision denied service connection for a nervous 
condition.  That decision is final.  38 U.S.C.A. § 7104; 
38 C.F.R. §§ 20.200, 20.1100.

In August 1981, the veteran sought to reopen his claim of 
entitlement to service connection for a nervous disorder.  
An August 1982 rating decision denied entitlement to 
service connection for anxiety reaction.  In September 
1982, the veteran filed a notice of disagreement.  A 
statement of the case was issued in October 1982.  A 
substantive appeal was not filed.  That decision is 
therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.32, 
20.200, 20.201, 20.202, 20.302, 20.1103

In November 1983, the veteran filed a claim for service 
connection for PTSD.  A December 1983 rating decision 
denied that claim and the veteran was notified that month 
by letter.  That decision was not appealed and is 
therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.1103.  

In general, the effective date of an evaluation and award 
of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
With regard to new and material evidence received after a 
final disallowance, the effective date of an award of 
compensation is the date of the receipt of claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q).  The effective date of a reopened claim is 
also the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r).  

In the case at hand, after the December 1983 decision 
denying service connection for PTSD, there is no evidence 
of a claim for entitlement to service connection for PTSD 
or a psychiatric condition prior to January 17, 1993.  
Thus, entitlement to an earlier effective date cannot be 
awarded.

It is noted that the provisions of 38 C.F.R. § 3.157 state 
that a report of VA hospitalization or examination will be 
accepted as an informal claim for benefits, if the report 
related to a disability which may establish entitlement.  
It is also noted that there are VA treatment records dated 
prior to January 17, 1993, which indicate that the veteran 
received treatment for PTSD.  The provisions of 38 C.F.R. 
§ 3.157 state that VA treatment records may be considered 
an informal claim and the date of treatment is accepted as 
the date of the informal claim.  However, the U.S. Court 
of Appeals for Veterans Claims has held that these 
provisions are not applicable when service connection has 
not been granted for the disability in question.  LaLonde 
v. West, 12 Vet. App. 377, 382 (1999).  Thus, as there is 
no evidence of a claim of entitlement to service 
connection for PTSD between the last final decision of 
record, December 1983, and January 17, 1993, an earlier 
effective date cannot be granted.    

In reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An effective date earlier than January 17, 1993, for 
service connection and a grant of a 100 percent disability 
evaluation for PTSD is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

